                Case 20-20284-PDR         Doc 16     Filed 10/05/20     Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION
                                  www.flsb.uscourts.gov

IN RE:

GARY WILLIAM CARLTON,                                                 Case No.: 20-20284-PDR
          Debtor   /                                                  Chapter 13

                   DEBTOR’S MOTION TO REDUCE INTEREST RATE
                  WITH AMERICAN HONDA FINANCE CORPORATION

         The Debtor, GARY WILLIAM CARLTON, by and through undersigned counsel, moves

for the entry of an Order reducing the interest rate for the outstanding balance owed to American

Honda Finance Corporation (the “Secured Creditor”) for the 2016 Honda Civic Tourist, VIN:

2HGFC1F99GH630068 (the “Vehicle”) and in support thereof, states as follows:

   1. On September 23, 2020, the Debtor filed a petition for relief under Chapter 13 of the

         Bankruptcy Code.

   2. At the time of the filing, the Debtor listed an ownership interest in the Vehicle, with an

         outstanding secured claim in the amount of $12,145.00 and a value of $15,225.00.

   3. At the time of the purchase, the Debtor’s liability to Secured Creditor was to be paid at an

         annual interest rate of 5.55%.

   4. In re: Till v. SCS Credit Corp., 541 U.S. 465 (2004) permits a Debtor to reduce the interest

         rate on the Vehicle to 2% above the prime rate.

   5. On September 28, 2020, Secured Creditor filed Proof of Claim #1 with a secured claim in

         the amount of $11,052.79.

   6. The Debtor’s First Amended Chapter 13 Plan (the “1AP”; DE #14) requests a full payoff

         of the Vehicle, but at a rate of 5.25%, which is 2% above the current prime interest rate of
                   Case 20-20284-PDR         Doc 16   Filed 10/05/20    Page 2 of 2




          3.25%.

   7. The Debtor requests that the interest rate to be paid to the Secured Creditor be reduced to

          the 5.25% as offered in the 1AP.

          WHEREFORE, the Debtor requests the entry of an Order allowing the balance owed to

American Honda Finance Corporation be paid at the reduced interest rate of 5.25%, throughout

the lifetime of the proposed Plan, and for such other and further relief as this Court deems just and

proper.

          Respectfully submitted on this 5th day of October 2020.


                                                              VAN HORN LAW GROUP, P.A.
                                                              330 N. Andrews Ave., Suite 450
                                                              Fort Lauderdale, Florida 33301
                                                              (954) 765-3166
                                                              (954) 756-7103 (facsimile)
                                                              Chad@cvhlawgroup.com
                                                              By: /s/ Chad T. Van Horn, Esq.
                                                              Chad T. Van Horn, Esq.
                                                              FL Bar 64500
